10

11

12

13

14

15

16

17

18

19

20

21

22

23

CaS FELONS RSE Document? Filed OULTZo age | of 9

Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
HENRY T. TANG,
Plaintiff, Case No. C19-2055-RSL
Vv. AGREEMENT REGARDING
DISCOVERY OF ELECTRONICALLY
CITY OF SEATTLE, STORED INFORMATION AND
[PROPOSED] ORDER
Defendant.

 

 

 

The parties hereby stipulate to the following provisions regarding the discovery of
electronically stored information (“ESI”) in this matter:
A, General Principles

1. An attorney’s zealous representation of a client is not compromised by conducting
discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
contributes to the risk of sanctions.

2. As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.
26(b)(1) must be applied in each case when formulating a discovery plan. To further the application
of the proportionality standard in discovery, requests for production of ESI and related responses

should be reasonably targeted, clear, and as specific as possible.

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY _ Peter S. Holmes
Seattle City Attorney

STORED INFORMATION AND [PROPOSED] ORDER rot ey 050
(C19-2055-RSL) - 1 Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CESS Td HIRE RRPL _Rocument 3 Filed 91/32/38 Bage 3 of 3

B. ESI Disclosures

Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each
party shall disclose:

1. Custodians. The five custodians most likely to have discoverable ESI in their
possession, custody, or control. The custodians shall be identified by name, title, connection to the
instant litigation, and the type of the information under the custodian’s control.

2. Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared
drives, servers), if any, likely to contain discoverable ESI.

3. Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
discoverable ESI (e.g., third-party email providers, mobile device providers, cloud storage) and,

for each such source, the extent to which a party is (or is not) able to preserve information stored

in the third-party data source.
4. Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

(by type, date, custodian, electronic system or other criteria sufficient to specifically identify the
data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).
[Section (D)(3) below sets forth data sources and ESI which are not required to be preserved by
the parties. Those data sources and ESI do not need to be included on this list.]
Cc, ESI Discovery Procedures

1. On-site inspection of electronic media. Such an inspection shall not be required
absent a demonstration by the requesting party of specific need and good cause or by agreement
of the parties.

2. Search methodology. The parties shall timely confer to attempt to reach agreement

on appropriate search terms and queries, file type and date restrictions, data sources (including

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY Peter S. Holmes
Seattle City Attorney

STORED INFORMATION AND [PROPOSED] ORDER So Ae et 2050
(C19-2055-RSL) - 2 Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CEES TIRES RES! DRamHONIG Fed 0133/20 Page 3 of 8

custodians), and other appropriate computer- or technology-aided methodologies, before any such
effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the
search methodology.

a. Prior to running searches:

i, The producing party shall disclose the data sources (including
custodians), search terms and queries, any file type and date restrictions, and any other
methodology that it proposes to use to locate ESI likely to contain responsive and discoverable
information. The producing party may provide unique hit counts for each search query.

ii. The requesting party is entitled to, within 14 days of the producing
party’s disclosure, add no more than 10 search terms or queries to those disclosed by the producing
party absent a showing of good cause or agreement of the parties.

iii. The following provisions apply to search terms/queries of the
requesting party. Focused terms and queries should be employed; broad terms or queries, such as
product and company names, generally should be avoided. A conjunctive combination of multiple
words or phrases (e.g., “computer” and “system”) narrows the search and shall count as a single
search term. A disjunctive combination of multiple words or phrases (e.g., “computer” or
“system”) broadens the search, and thus each word or phrase shall count asa separate search term
unless they are variants of the same word. The producing party may identify each search term or
query returning overbroad results demonstrating the overbroad results and a counter proposal
correcting the overbroad search or query.

b. After production: Within 21 days of the producing party notifying the
receiving party that it has substantially completed the production of documents responsive to a

request, the responding party may request no more than 10 additional search terms or queries. The

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY Peter S. Holmes
Seattle City Attorney

STORED INFORMATION AND [PROPOSED] ORDER p01 Aaeroe, Saas 20s
(C19-2055-RSL) - 3 Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CHES TSAO LOSE RSP! DegsHERM8 Filed BY32/28 Bage 4 of

immediately preceding section (Section C(2)(a)(iii)) applies.
3. Format.

a. ESI will be produced to the requesting party with searchable text, in a
format to be decided between the parties. Acceptable formats include, but are not limited to, native
files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only
with load files for e-discovery software that includes metadata fields identifying natural document
breaks and also includes companion OCR and/or extracted text files), and searchable PDF.

b. Unless otherwise agreed to by the parties, files that are not easily converted
to image format, such as spreadsheet, database, and drawing files, will be produced in native
format.

c. Each document image file shall be named with a unique number (Bates
Number). File names should not be more than twenty characters long or contain spaces. When a
text-searchable image file is produced, the producing party must preserve the integrity of the
underlying ESI, 7.e., the original formatting, the metadata (as noted below) and, where applicable,
the revision history.

d. If a document is more than one page, the unitization of the document and
any attachments and/or affixed notes shall be maintained as they existed in the original document.

e. The full text of each electronic document shall be extracted (“Extracted
Text”) and produced in a text file. The Extracted Text shall be provided in searchable ASCII text
format (or Unicode text format if the text is in a foreign language) and shall be named with a
unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding

production version of the document followed by its file extension).

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY Peter S. Holmes
Seattle City Attorney

STORED INFORMATION AND [PROPOSED] ORDER Sea ta nat 6 3050
(C19-2055-RSL) - 4 Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CE8SS- TIAA OGOSRRPL pHocumAnt 8 Filed 61/33/38 Bage 8 of 2

4. De-duplication. The parties may de-duplicate their ESI production across custodial
and non-custodial data sources after disclosure to the requesting party, and the duplicate custodian
information removed during the de-duplication process tracked in a duplicate/other custodian field
in the database load file.

5. Email Threading. The parties may use analytics technology to identify email
threads and need only produce the unique most inclusive copy and related family members and
may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce a
less inclusive copy.

6. Metadata fields. If the requesting party seeks metadata, the parties agree that only
the following metadata fields need be produced, and only to the extent it is reasonably accessible
and non-privileged: document type; custodian and duplicate custodians (or storage location if no
custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;
file extension; original file path; date and time created, sent, modified and/or received; and hash
value. The list of metadata type is intended to be flexible and may be changed by agreement of the
parties, particularly in light of advances and changes in technology, vendor, and business practices.

7. Hard-Copy Documents. If the parties elect to produce hard-copy documents in an
electronic format, the production of hard-copy documents will include a cross-reference file that
indicates document breaks and sets forth the custodian or custodian/location associated with each
produced document. Hard-copy documents will be scanned using Optical Character Recognition
technology and searchable ASCII text files will be produced (or Unicode text format if the text is
in a foreign language), unless the producing party can show that the cost would outweigh the
usefulness of scanning (for example, when the condition of the paper is not conducive to scanning

and will not result in accurate or reasonably useable/searchable ESI). Each file will be named with

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY Peter S. Holmes
Seattle City Attorney

STORED INFORMATION AND [PROPOSED] ORDER Se ty Ato 050
(C19-2055-RSL) - 5 Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CHESTS USE RED DORtHEN LS FISFOHIGEO Bage & of 8

a unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding
production version of the document followed by its file extension).
D. Preservation of ESI

The parties acknowledge that they have a common law obligation, as expressed in Fed. R.
Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in the
party’s possession, custody, or control. With respect to preservation of ESI, the parties agree as
follows:

1. Absent a showing of good cause by the requesting party, the parties shall not be
required to modify the procedures used by them in the ordinary course of business to back-up and
archive data; provided, however, that the parties shall preserve all discoverable ESI in their
possession, custody, or control.

2. The parties will supplement their disclosures in accordance with Fed. R. Civ. P.
26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure
where that data is created after a disclosure or response is made (unless excluded under Sections
(D)(3) or (E)(1)-(2)).

3. Absent a showing of good cause by the requesting party, the following categories
of ESI need not be preserved:

a. Deleted, slack, fragmented, or other data only accessible by forensics.

b. Random access memory (RAM), temporary files, or other ephemeral data
that are difficult to preserve without disabling the operating system.

c. On-line access data such as temporary internet files, history, cache, cookies,

and the like.

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY Peter S. Holmes
Seattle City Attorney

STORED INFORMATION AND [PROPOSED] ORDER TOL Sth Aveta Sete 2050
(C19-2055-RSL) - 6 Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CHSESTS-OO20SE- REL Document 10 Filed 1/35/30 Bags 4 ots

d. Data in metadata fields that are frequently updated automatically, such as

last-opened dates (see also Section (E)(5)).

e. Back-up data that are duplicative of data that are more accessible elsewhere.
f. Server, system or network logs.
g. Data remaining from systems no longer in use that is unintelligible on the

systems in use.
h. Electronic data (e.g., email, calendars, contact data, and notes) sent to or
from mobile devices (e.g., iPhone, iPad, Android devices), provided that a
copy of all such electronic data is automatically saved in real time elsewhere
(such as on a server, laptop, desktop computer, or “cloud” storage).
E. Privilege
1. A producing party shall create a privilege log of all documents fully withheld from
production on the basis of a privilege or protection, unless otherwise agreed or excepted by this
Agreement and Order. Privilege logs shall include a unique identification number for each
document and the basis for the claim (attorney-client privileged or work-product protection). For
ESI, the privilege log may be generated using available metadata, including author/recipient or
to/from/cc/bec names; the subject matter or title; and date created. Should the available metadata
provide insufficient information for the purpose of evaluating the privilege claim asserted, the
producing party shall include such additional information as required by the Federal Rules of Civil
Procedure. Privilege logs will be produced to all other parties no later than 30 days before the
deadline for filing motions related to discovery unless otherwise agreed to by the parties.
2. Redactions need not be logged so long as the basis for the redaction is clear on the

redacted document.

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY _Peter S. Holmes
STORED INFORMATION AND [PROPOSED] ORDER anal 0c RO

(C19-2055-RSL) - 7 Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case >a 19-cv-02055-RSL Document9 Eiled 01/17/20 Page 8 of 9
Case 2:19-cv-02055- RP Document 10 Filed 01/22/20 Page 8 of 9
3. With respect to privileged or work-product information generated after the filing of

the complaint, parties are not required to include any such information in privilege logs.

4. Activities undertaken in compliance with the duty to preserve information are
protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

5. Pursuant to Fed. R. Evid. 502(d), the production of any documents in this
proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,
constitute a waiver by the producing party of any privilege applicable to those documents,
including the attorney-client privilege, attorney work-product protection, or any other privilege or
protection recognized by law. Information produced in discovery that is protected as privileged or

work product shall be immediately returned to the producing party, and its production shall not

 

 

constitute a waiver of such protection.
DATED this 17th day of January, 2020.

VANGUARD LAW, PLLC

By: s/Spencer Nathan Thal By:

SPENCER NATHAN THAL, WSBA
#20074

ZACHARIAH NATHAN WILLIAM
THAL, WSBA #55462

Vanguard Law, PLLC

PO Box 939

Poulsbo, WA 98370

Ph: (206) 488-8344 / (206) 818-2499
spencer@vanguardlawfirm.com /
zach@vanguardlawfirm.com

Attorneys for Plaintiff

(authorization to sign obtained)

ORDER

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
STORED INFORMATION AND [PROPOSED] ORDER

(C19-2055-RSL) -

PETER 8. HOLMES
Seattle City Attorney

s/ Rachel Seals

RACHEL SEALS, WSBA #48602
SARAH LEE, WSBA #27364
Assistant City Attorneys

Seattle City Attorney’s Office

701 Fifth Avenue, Suite 2050
Seattle, WA 98104-7095

Ph: (206) 684-0374 / (206) 684-5683
Fax: (206) 684-8284
rachel.seals@seattle.gov /
sarah.lee@seattle.gov

Attorneys for Defendant

Peter S. Holmes

Seattle City Attorney

701 Sth Avenue, Suite 2050
Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19- cv 0709 FReL Document9 Filed 01/17/20 Page 9 of 9
led O01 Page 9 of 9

Case 2:19-cv-02055-RSL Document 10 File 122/20

Based on the foregoing, IT IS SO ORDERED.

ad
DATED this 22 day of January, 2020.

MUS ard

 

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT JUDGE

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY

STORED INFORMATION AND [PROPOSED}+ORDER
(C19-2055-RSL) - 9

Peter S. Holmes

Seattle City Attorney

701 5th Avenue, Suite 2050
Seattle, WA 98104-7095
(206) 684-8200

 
